DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on September 20, 2022, is acknowledged.
Claims 10-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 27, 2022.







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of co-pending Application No. 17/321,886 in view of US 2011/0262076 (hereinafter “Hall”). The co-pending claims anticipate the present claims with the exception of the present inclusion of the limitations regarding a ferrule. As specified below, Hall renders these limitations obvious.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2005/0105871 (“Staupendahl”) in view of US 2018/0057390 (“Hackert”) and in view of Hall.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Regarding claim 1, Staupendahl teaches a laser-cleaved (via elements 4, 6) optical fiber apparatus (Fig. 6; pars. [0001], [0008]-[0010], [0012], [0017], [0019], [0024], [0034], [0039]) comprising: at least one optical fiber (combined elements 1-3, 5), each optical fiber having a fiber end-face including an end-face core (1; incorrectly labeled as element 3 in Fig. 6), each fiber end-face of the optical fibers having a surface area (Fig. 6), the surface area comprising a rough area that defines at least a portion of the surface area (impliedly and intrinsically, as any surface will have some degree of roughness).
Staupendahl does not teach that the rough area has a surface roughness between 0.1 and 0.5 microns rms as measured by a confocal microscope. Hackert teaches laser-cleaving (pars. [0004], [0052]; Figs. 1A-1C) which produces a surface roughness between 0.1 and 0.5 microns rms (pars. [0007], [0158], [0166]) as measured by a confocal microscope (pars. [0059], [0137], [0185]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the fiber array of Staupendahl such that the rough area has a surface roughness between 0.1 and 0.5 microns rms as measured by a confocal microscope, as taught by Hackert. The motivation would have been to reduce subsurface defects (pars. [0184], [0185]).
Staupendahl also does not teach that the at least one optical fiber is housed within a ferrule, wherein the ferrule has a ferrule end face, and wherein the end face of the at least one optical fiber is spaced from the ferrule end face at a distance between 1 and 50 microns. Hall teaches spacing an optical fiber end face at a distance between 1 and 50 microns from a ferrule end face (pars. [0017], [0018], Fig. 1). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the apparatus of Staupendahl so as to house the at least one optical fiber within a ferrule, with a spacing between a fiber end face and ferrule end face being between 1 and 50 microns, as taught by Hall. The motivation would have been to maintain desired optical performance while allowing for optical fiber mating.
Regarding claims 2-9, the additional limitations seem to involve mere optimization of the results-effective variables of surface roughness, fiber diameter, and cleave angle. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the surface roughness, fiber diameter, and cleave angle of Staupendahl so as to achieve the claimed invention. The motivations would have been to further reduce subsurface defects, to improve optical alignment, and to increase cleaving precision.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883